EXHIBIT 10.1

STRATEGIC EXPANSION AGREEMENT

 

This Strategic Expansion Agreement (this “Agreement”) is made and entered into
as of this 5th day of March, 2015, by and among SirenGPS, Inc., a Delaware
corporation (“SirenGPS”), HDS International Corp., a Nevada corporation
(“HDSI”), and Hillwinds Ocean Energy LLC, a Connecticut limited liability
company currently the majority voting stockholder of HDSI (the “HDSI Controlling
Stockholder”). SirenGPS, HDSI and the HDSI Controlling Stockholder shall be
individually referred to herein as a “Party”, and collectively, the “Parties.”

 

WHEREAS, SirenGPS is the owner of that certain intellectual property and
technology (“IP”) relating to mobile 911 e-location and other technologies
underlying that certain intellectual property license agreement attached hereto
as Exhibit A (the “E911 License Agreement”); and

 

WHEREAS, HDSI desires to license from SirenGPS, and SirenGPS desires to license
to HDSI, that certain IP underlying the E911 License Agreement, pursuant to the
terms of the E911 License Agreement and upon the more global terms and
conditions hereinafter set forth; and

 

WHEREAS, HDSI is currently a party to that certain NB Provincial License entered
into December 10, 2102 (the “NB Provincial License“), relating to, among other
things, technologies for gas exchange, carbon dioxide capture and sequestration,
algae biomass production and other renewable energy and eco-sustainability
applications, and HDSI is also currently a party to an exclusivity agreement
with the City of Saint John, NB, Canada entered into November 30, 2012 (the
“Saint John Contract”), relating to, among other things, the installation of an
anaerobic digester, beginning with a feasibility study, utilizing the NB
Provincial License covered technologies; and

 

WHEREAS, as of the date hereof, the HDSI Controlling Shareholder is currently
owed approximately $407,397, in principal plus accrued interest, pursuant to
that certain August 16, 2011 promissory note by and between HDSI and the HDSI
Controlling Shareholder (the “HOEL Note”), and desires to settle any amounts
owing to it under the HOEL Note pursuant to the terms and conditions of this
Agreement; and

 

WHEREAS, this Agreement contemplates a transaction whereby (1) HDSI will enter
into the E911 License Agreement with SirenGPS, as further described below in
Article I, in return for consideration consisting of, among other things, shares
of HDSI Stock To SirenGPS, and (2) HDSI will settle with the HDSI Controlling
Shareholder any amounts owing to the HDSI Controlling Stockholder under the HOEL
Note, in return for, among other things, consideration consisting of shared of
HDSI Stock To The HDSI Controlling Shareholder, as well as the transfer,
conveyance, assignment and delivery of any of HDSI’s right, title or interests
under the NB Provincial License and Saint John Contract, and other consideration
as set forth herein; and

 

WHEREAS, the Parties believe it is in each of their respective best interests to
enter into this Agreement, and (i) for SirenGPS to enter into the E911 License
Agreement with HDSI in exchange for (a) thirteen million three hundred fifty
thousand (13,350,000) newly-issued shares of HDSI Class B Preferred Stock,
$0.001 par value per share (the “New HDSI Class B Preferred Stock”), (b) two
hundred million (200,000,000) newly-issued restricted shares of HDSI common
stock (the “Transaction Shares”) and (c) seven million five hundred thousand
(7,500,000) shares of HDSI Class A Preferred Stock, $0.001 par value per share,
currently owned by the HDSI Controlling Shareholder to be transferred to
SirenGPS (the “Transferred Class A Preferred Stock) (collectively, the New HDSI
Class B Preferred Stock, the Transaction Shares and the Transferred Class A
Preferred Stock shall be referred to as the “HDSI Stock To SirenGPS”); and (ii)
for HDSI to transfer, convey, assign and deliver all its rights, title or
interests under the NB Provincial License and Saint John Contract to the HDSI
Controlling Shareholder, and to issue to the HDSI Controlling Shareholder three
hundred forty two million one hundred fifty thousand four hundred ninety six
(342,150,496) newly issued restricted shares of HDSI common stock (the “HDSI
Stock To The HDSI Controlling Shareholder), in exchange for the full conversion
and retirement of the HOEL Note, all for good and valuable consideration and
upon the terms and subject to the conditions set forth in this Agreement; and

 

WHEREAS, the foregoing recitals are true and accurate and express the intentions
of the Parties hereto and are hereby incorporated by this reference into this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, and for other good and valuable consideration, the
Parties hereto agree as follows:

 

 
1


--------------------------------------------------------------------------------




 

ARTICLE I

 

TRANSACTION

 

Section 1.1 License Agreement. Upon satisfaction of all of the conditions to the
obligations of the Parties contained herein (other than such conditions as shall
have been waived in accordance with the terms hereof):

 

A. SirenGPS and HDSI shall enter into that certain E911 License Agreement, with
HDSI receiving the rights and privileges associated therewith and conveyed
therein, as more specifically set forth in Exhibit A hereto.

 

B. HDSI shall transfer, convey, assign and delivery all and any rights, title
and interests in the NB Provincial License and Saint John Contract to the HDSI
Controlling Stockholder.

 

Section 1.2 Consideration. In exchange for SirenGPS entering into the E911
License Agreement, and HDSI transferring, conveying, assigning and delivering
its rights, title and interests in the NB Provincial License and Saint John
Contract to the HDSI Controlling Stockholder:

 

A. SirenGPS will receive the following at Closing: (a) thirteen million three
hundred fifty thousand (13,350,000) newly-issued shares of HDSI Class B
Preferred Stock, $0.001 par value per share from HDSI, (b) two hundred million
(200,000,000) newly-issued restricted shares of HDSI common stock from HDSI, and
(c) seven million five hundred thousand (7,500,000) shares of HDSI Class A
Preferred Stock, $0.001 par value per share transferred from the HDSI
Controlling Shareholder

 

B. The HDSI Controlling stockholder will receive three hundred forty two million
one hundred fifty thousand four hundred ninety six (342,150,496) newly issued
restricted shares of HDSI common stock (the “HDSI Stock To The HDSI Controlling
Shareholder), in exchange for and as conversion of any principal and interest
amounts owning to it under the HOEL Note, thereby converting, exchanging and
retiring the HOEL Note in its entirety.

 

C. HDSI will issue two hundred seventy four thousand three hundred (274,300)
newly-issued shares of HDSI Class B Preferred Stock, $0.001 par value per share
from HDSI, to a registered investment banker designated by SirenGPS, as
designated on Schedule I.

 

Section 1.3 The Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of HDS International
Corp., located at 10 Dorrance Street, #700, Providence, RI 02903, commencing at
9:00 a.m. local time on the same business day the satisfaction or waiver of all
conditions to the obligations of the Parties to consummate the transactions
contemplated hereby or such other date as the Parties may mutually determine
(the “Closing Date”), but in no event later than March 20, 2015, unless
otherwise agreed to in a written document signed by HDSI and SirenGPS.

 

Section 1.4 Deliveries at the Closing. At the Closing, (i) SirenGPS will deliver
to HDSI the various certificates, instruments, and documents referred to in
Section 5 below; (ii) HDSI will deliver to SirenGPS the various certificates,
instruments, and documents referred to in Section 4 below; (iii) SirenGPS will
execute such other instruments of transfer, conveyance, and assignment as HDSI
and its counsel may reasonably request; and (iv) HDSI will execute, such other
instruments of assumption as SirenGPS and its counsel may reasonably request.
Simultaneously with the Closing, SirenGPS shall give HDSI full possession and
enjoyment of the rights under the License Agreement, and HDSI and the HDSI
Controlling Shareholder shall give SirenGPS full ownership of their respective
components of the HDSI Stock To SirenGPS.

 

Section 1.5 Directors of HDSI at Closing Date. On the Closing Date, Tassos
Recachinas, the current director of HDSI, shall resign from the board of
directors of HDSI (the “HDSI Board”) and Mr. Paul Rauner’s (Mr. Rauner”)
appointment to the HDSI Board shall become effective.

 

Section 1.6 Officers of HDSI at Closing Date. On the Closing Date, Tassos
Recachinas shall resign from each officer position held at HDSI and immediately
thereafter, the HDSI Board shall appoint Mr. Rauner to serve as the sole officer
and director of HDSI.

 

 
2


--------------------------------------------------------------------------------




 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF HDSI

 

HDSI represents, warrants and agrees that all of the statements in the following
subsections of this Article II are true and complete as of the date hereof.

 

Section 2.1 Corporate Organization

 

A.   HDSI is a corporation duly organized, validly existing and in good standing
under the laws of Nevada, and has all requisite corporate power and authority to
own its properties and assets and governmental licenses, authorizations,
consents and approvals to conduct its business as now conducted and is duly
qualified to do business and is in good standing in each jurisdiction in which
the nature of its activities makes such qualification and being in good standing
necessary, except where the failure to be so qualified and in good standing will
not have a Material Adverse Effect on the activities, business, operations,
properties, assets, condition or results of operation of HDSI. “Material Adverse
Effect” means, when used with respect to HDSI, any event, occurrence, fact,
condition, change or effect, which, individually or in the aggregate, would
reasonably be expected to be materially adverse to the business, operations,
properties, assets, condition (financial or otherwise), or operating results of
HDSI, or materially impair the ability of HDSI to perform its obligations under
this Agreement, excluding any change, effect or circumstance resulting from (i)
the announcement, pendency or consummation of the transactions contemplated by
this Agreement, or (ii) changes in the United States securities markets
generally.

 

B. Copies of the Articles of Incorporation and By-laws of HDSI with all
amendments thereto, as of the date hereof (the “HDSI Charter Documents”), have
been furnished to SirenGPS, and such copies are accurate and complete as of the
date hereof. The minute books of HDSI are current as required by law, contain
the minutes of all meetings of the HDSI Board and stockholders of HDSI from its
date of incorporation to the date of this Agreement, and adequately reflect all
material actions taken by the HDSI Board and stockholders of HDSI. HDSI is not
in violation of any of the provisions of the HDSI Charter Documents.

 

Section 2.2 Capitalization of HDSI.

 

A. The authorized capital stock of HDSI consists of (a) two billion
(2,000,000,000) shares authorized as common stock, par value $0.001, of which,
including the shares to be issued under a debt conversion notice received March
3, 2015 from Jabro Funding Corp, nine hundred seventy two million eight hundred
forty nine thousand five hundred and four (972,849,504) shares of common stock
shall be deemed to be issued and outstanding, immediately prior to this
Agreement, and (b) fifty million preferred shares, with twenty five million
(25,000,000) of such preferred shares designated as Class A Preferred Stock, of
which seven million five hundred thousand (7,500,000) shares of Class A
Preferred Stock are outstanding. After giving effect to all the transactions
contemplated in this Agreement, but notwithstanding any additional conversions
of debt by the company’s convertible lenders, HDSI’s capital stock will consist
of (c) two billion (2,000,000,000) shares authorized as common stock, par value
$0.001, of which one billion five hundred fifteen million (1,515,000,000) shares
of common stock shall be issued and outstanding, and (d) fifty million preferred
shares, with twenty five million (25,000,000) of such preferred shares
designated as Class A Preferred Stock, of which seven million five hundred
thousand (7,500,000) shares of Class A Preferred Stock shall be outstanding, and
with fifteen million (15,000,000) of such preferred shares newly designated as
Class B Preferred Stock, of which thirteen million six hundred twenty four three
hundred (13,624,300) shall be issued and outstanding.

 

B. All of the issued and outstanding shares of common stock of HDSI immediately
prior to this Agreement are, and all shares of common stock of HDSI when issued
in accordance with the terms hereof will be, duly authorized, validly issued,
fully paid and non-assessable, have been issued in compliance with all
applicable U.S. federal and state securities laws and state corporate laws, and
have been issued free of preemptive rights of any security holder. Except with
respect to securities to be issued to SirenGPS pursuant to the terms hereof, and
with respect to securities to be issued to certain convertible debt lenders as
disclosed in HDSI’s public filings, as of the date of this Agreement there are
no outstanding or authorized options, warrants, agreements, commitments,
conversion rights, preemptive rights or other rights to subscribe for, purchase
or otherwise acquire or receive any shares of HDSI’s capital stock, nor are
there or will there be any outstanding or authorized stock appreciation, phantom
stock, profit participation or similar rights, pre-emptive rights or rights of
first refusal with respect to HDSI or any common stock, or any voting trusts,
proxies or other agreements, understandings or restrictions with respect to the
voting of HDSI’s capital stock. There are no registration or anti-dilution
rights, and there is no voting trust, proxy, rights plan, anti-takeover plan or
other agreement or understanding to which HDSI is a party or by which it is
bound with respect to any equity security of any class of HDSI. HDSI is not a
party to, and it has no knowledge of, any agreement restricting the transfer of
any shares of the capital stock of HDSI. The issuance of all of the shares of
HDSI described in this Section 2.2 have been, or will be, as applicable, in
compliance with U.S. federal and state securities laws and state corporate laws
and no stockholder of HDSI has any right to rescind or bring any other claim
against HDSI for failure to comply with the Securities Act of 1933, as amended
(the “Securities Act”), or state securities laws.

 

 
3


--------------------------------------------------------------------------------




 

C. There are no outstanding contractual obligations (contingent or otherwise) of
HDSI to retire, repurchase, redeem or otherwise acquire any outstanding shares
of capital stock of, or other ownership interests in, HDSI or to provide funds
to or make any investment (in the form of a loan, capital contribution or
otherwise) in any other person.

 

D. Notwithstanding any of the statements contained herein this Agreement, the
Parties explicitly acknowledge that HDSI must amend its articles of
incorporation prior to the issuance of any Class B Preferred Shares contemplated
herein, and shall proceed to ensure any such or otherwise necessary filings are
made utilizing HDSI funds upon the signing of this Agreement.

 

Section 2.3 Subsidiaries and Equity Investments. HDSI does not directly or
indirectly own any capital stock or other securities of, or any beneficial
ownership interest in, or hold any equity or similar interest, or have any
investment in any corporation, limited liability company, partnership, limited
partnership, joint venture or other company, person or other entity, other than
a wholly-owned subsidiary, HDS Energy and Ecosystems NB, LTD., a Province of New
Brunswick, Canada corporation (“HDS NB”). After the close of this Agreement,
with HDSI taking any measures reasonably reuired, in consultation with the HDSI
Controlling Shareholder, to ensure that the assignment of the NB License and
Saint John Contract if effectuated and HDS NB is subsequently wound down in an
orderly manner.

 

Section 2.4 Authorization, Validity and Enforceability of Agreements. HDSI has
all corporate power and authority to execute and deliver this Agreement and all
agreements, instruments and other documents to be executed and delivered in
connection with the transactions contemplated by this Agreement to perform its
obligations hereunder and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement by HDSI and the
consummation by HDSI of the transactions contemplated hereby and thereby, have
been duly authorized by all necessary corporate action of HDSI, and no other
corporate proceedings on the part of HDSI are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby and thereby.
This Agreement constitutes the valid and legally binding obligation of HDSI and
is enforceable in accordance with its terms, except as such enforcement may be
limited by general equitable principles, or by bankruptcy, insolvency and other
similar laws affecting the enforcement of creditors’ rights generally. HDSI does
not need to give any notice to, make any filings with, or obtain any
authorization, consent or approval of any government or governmental agency or
other person in order for it to consummate the transactions contemplated by this
Agreement, other than filings that may be required or permitted under states
securities laws, the Securities Act and/or the Exchange Act.

 

Section 2.5 No Conflict or Violation. Neither the execution and delivery of this
Agreement by HDSI, nor the consummation by HDSI of the transactions contemplated
hereby will: (i) contravene, conflict with, or violate any provision of the HDSI
Charter Documents; (ii) violate any constitution, statute, regulation, rule,
injunction, judgment, order, decree, ruling, charge or other restriction of any
government, governmental agency, court, administrative panel or other tribunal
to which HDSI is subject, (iii) conflict with, result in a breach of, constitute
a default (or an event or condition which, with notice or lapse of time or both,
would constitute a default) under, result in the acceleration of, create in any
party the right to accelerate, terminate, modify or cancel, or require any
notice under any agreement, contract, lease, license, instrument or other
arrangement to which HDSI is a party or by which it is bound, or to which any of
its assets or properties are subject; or (iv) result in or require the creation
or imposition of any encumbrance of any nature upon or with respect to any of
HDSI’s assets, including without limitation the HDSI Stock.

 

 
4


--------------------------------------------------------------------------------




 

Section 2.6 Agreements. Except as disclosed on documents filed with the
Securities and Exchange Commission (the “Commission”), or otherwise contemplated
by this Agreement, HDSI is not a party to or bound by any contracts, including,
but not limited to, any:

 

A. employment, advisory or consulting contract;

 

B. plan providing for employee benefits of any nature, including any severance
payments;

 

C. lease with respect to any property or equipment;

 

D. contract, agreement, understanding or commitment for any future expenditure
in excess of $10,000 in the aggregate;

 

E. contract or commitment pursuant to which it has assumed, guaranteed,
endorsed, or otherwise become liable for any obligation of any other person,
entity or organization; or

 

F. agreement with any person relating to the dividend, purchase or sale of
securities, that has not been settled by the delivery or payment of securities
when due, and which remains unsettled upon the date of this Agreement.

 

Section 2.7 Litigation. There is no action, suit, proceeding or investigation
(“Action”) pending or, to the knowledge of HDSI, currently threatened against
HDSI or any of its affiliates, that may affect the validity of this Agreement or
the right of HDSI to enter into this Agreement or to consummate the transactions
contemplated hereby or thereby. There is no Action pending or, to the knowledge
of HDSI, currently threatened against HDSI or any of its affiliates, before any
court or by or before any governmental body or any arbitration board or
tribunal, nor is there any judgment, decree, injunction or order of any court,
governmental department, commission, agency, instrumentality or arbitrator
against HDSI or any of its affiliates. Neither HDSI nor any of its affiliates is
a party or subject to the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality. There is no Action
by HDSI or any of its affiliates relating to HDSI currently pending or which
HDSI or any of its affiliates intends to initiate. HDS is not aware of any
pending or threatened shareholder litigation related to this Agreement or
otherwise. Notwithstanding the forgoing, PR Newswire is currently threatening to
initiate legal proceedings to collect approximating $5,500, which is disputed by
HDSI.

 

Section 2.8 Compliance with Laws. HDSI has been and is in compliance with, and
has not received any notice of any violation of any, applicable law, order,
ordinance, regulation or rule of any kind whatsoever, including without
limitation the Securities Act, the Exchange Act, the applicable rules and
regulations of the SEC or the applicable securities laws and rules and
regulations of any state. HDSI is unaware of any reason or action that would
prevent any regulatory body from approving the corporate actions contemplated
herein, including, but not limited to, the issuance of shares, transfer of
shares, amendment of the articles of incorporation, or other changes to the
capitalization structure; provided, however, that amended articles of
incorporation need to be filed to resolve the issuance of the Class B Preferred
Shares contemplated herein.

 

Section 2.9 Financial Statements; SEC Filings.

 

A. HDSI’s financial statements (the “Financial Statements”) contained in its
periodic reports filed with the SEC have been prepared in accordance with
generally accepted accounting principles applicable in the United States of
America (“U.S. GAAP”) applied on a consistent basis throughout the periods
indicated, except that those Financial Statements that are not audited do not
contain all footnotes required by U.S. GAAP. The Financial Statements fairly
present the financial condition and operating results of HDSI as of the dates,
and for the periods, indicated therein, subject to normal year-end audit
adjustments. HDSI has no material liabilities (contingent or otherwise). HDSI is
not a guarantor or indemnitor of any indebtedness of any other person, entity or
organization. HDSI maintains a standard system of accounting established and
administered in accordance with U.S. GAAP.

 

 
5


--------------------------------------------------------------------------------




 

B. HDSI has timely made all filings with the SEC that it has been required to
make under the Securities Act and the Exchange Act (the “Public Reports”), as to
its best knowledge. Each of the Public Reports has complied in all material
respects with the applicable provisions of the Securities Act, the Exchange Act,
and the Sarbanes/Oxley Act of 2002 (the “Sarbanes/Oxley Act”) and/or regulations
promulgated thereunder. None of the Public Reports, as of their respective
dates, contained any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements made therein not misleading.
There is no event, fact or circumstance that would cause any certification
signed by any officer of HDSI in connection with any Public Report pursuant to
the Sarbanes/Oxley Act to be untrue, inaccurate or incorrect in any respect.
There is no revocation order, suspension order, injunction or other proceeding
or law affecting the trading of HDSI’s common stock, it being acknowledged that
none of HDSI’s securities are approved or listed for trading on any exchange or
quotation system. To the extent that the Parties determine certain filings have
not been made with the SEC, the Company will use its commercial best efforts to
make any such filings promptly.

  

Section 2.10 Books, Financial Records and Internal Controls. All the accounts,
books, registers, ledgers, HDSI Board minutes and financial and other records of
whatsoever kind of HDSI have been fully, properly and accurately kept and
completed; there are no material inaccuracies or discrepancies of any kind
contained or reflected therein; and they give and reflect a true and fair view
of the financial, contractual and legal position of HDSI. HDSI maintains a
system of internal accounting controls sufficient, in the judgment of HDSI, to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate actions are taken
with respect to any differences.

 

Section 2.11 No Other Debt Obligations. Upon the Closing Date, HDSI will not
have debt, obligations or liabilities other than those disclosed in the
Company’s financial statements or as otherwise described in this Agreement. HDSI
is not a guarantor of any indebtedness of any other person, entity or
corporation.

 

Section 2.12 No Broker Fees. No brokers, finders or financial advisory fees or
commissions will be payable by or to HDSI or any of their affiliates with
respect to the transactions contemplated by this Agreement.

 

Section 2.13 Disclosure. This Agreement and any certificate attached hereto or
delivered in accordance with the terms hereby by or on behalf of HDSI in
connection with the transactions contemplated by this Agreement do not contain
any untrue statement of a material fact or omit any material fact necessary in
order to make the statements contained herein and/or therein not misleading.

 

Section 2.14 Absence of Undisclosed Liabilities. Since the date of the filing of
its annual report on Form 10-Q for the quarter ended September 30, 2014, except
as specifically disclosed in the Public Reports: (A) there has been no event,
occurrence or development that has resulted in or could result in a Material
Adverse Effect; (B) HDSI has not incurred any liabilities, obligations, claims
or losses, contingent or otherwise, including debt obligations, other than
professional fees; (C) HDSI has not declared or made any dividend or
distribution of cash or property to its shareholders, purchased, redeemed or
made any agreements to purchase or redeem any shares of its capital stock, or
issued any equity securities other than with respect to transactions
contemplated hereby; (D) HDSI has not made any loan, advance or capital
contribution to or investment in any person or entity; (E) HDSI has not
discharged or satisfied any lien or encumbrance or paid any obligation or
liability (absolute or contingent), other than current liabilities paid in the
ordinary course of business; (F) HDSI has not suffered any substantial losses or
waived any rights of material value, whether or not in the ordinary course of
business, or suffered the loss of any material amount of prospective business;
and (G) except for the Agreement, HDSI has not entered into any other
transaction other than in the ordinary course of business, or entered into any
other material transaction, whether or not in the ordinary course of business.

 

Section 2.15 Recent Sales of Unregistered Securities. Except as otherwise
disclosed in this Agreement, since March 5, 2015, the Company has entered into
the following unregistered sales of equity securities, reflected in the
aggregate totals of capital stock capitalization in Section 2.2: (i) On March 3
2015, the Company received a conversion notice for the issuance of 37,000,000
common shares for the conversion of $1,850 under the July 15, 2013 convertible
debenture, with such shares expected to be issued from the corporate treasury
shortly, and therefore which shall be deemed to be issued for the purposes of
the calculations made herein; (ii) On March 5, 2015, the Company agreed to issue
74,235,000 restricted common shares in connection with a settlement and the
conversion of unpaid salary into shares by our former officer; (iii) On March 5,
2015, the Company agreed to issue 74,235,000 restricted common shares in
connection with a settlement and the conversion of unpaid salary into shares by
a consultant; and (iv) On March 5, 2015, the Company agreed to issue 31,815,000
restricted common shares in connection with a settlement and the conversion of
unpaid salary into shares by a consultant. SirenGPS has reviewed all agreements
relating to the shares issued or to be issued as described in this section
herein.

 

 
6


--------------------------------------------------------------------------------




 

Section 2.16 Employees.

 

A. HDSI has one employee, Tassos Recachinas.

 

B. Other than Tassos Recachinas, HDSI does not have any officers or directors.
No director or officer of HDSI is a party to, or is otherwise bound by, any
contract (including any confidentiality, non-competition or proprietary rights
agreement) with any other person that in any way adversely affects or will
materially affect (a) the performance of his duties as a director or officer of
HDSI or (b) the ability of HDSI to conduct its business.

 

Section 2.17 No Undisclosed Events or Circumstances. No event or circumstance
has occurred or exists with respect to HDSI or its respective businesses,
properties, prospects, operations or financial condition, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by HDSI but which has not been so publicly announced or disclosed. HDSI has not
provided to HOEL any material non-public information or other information which,
according to applicable law, rule or regulation, was required to have been
disclosed publicly by HDSI but which has not been so disclosed, other than with
respect to the transactions contemplated by this Agreement.

 

Section 2.18 Disclosure. This Agreement and any certificate attached hereto or
delivered in accordance with the terms hereof by or on behalf of HDSI or the
HDSI Controlling Stockholder in connection with the transactions contemplated by
this Agreement, when taken together, do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements contained herein and/or therein not misleading.

 

Section 2.19 No Assets or Real Property. Except as set forth on the most recent
Financial Statements, HDSI does not have any assets of any kind.

 

Section 2.20 Interested Party Transactions. Except as disclosed in Commission
filings, no officer, director or shareholder of HDSI or any affiliate or
“associate” (as such term is defined in Rule 405 of the Commission under the
Securities Act) of any such person or entity, has or has had, either directly or
indirectly, (a) an interest in any person or entity which (i) furnishes or sells
services or products which are furnished or sold or are proposed to be furnished
or sold by HDSI, or (ii) purchases from or sells or furnishes to, or proposes to
purchase from, sell to or furnish HDSI any goods or services; or (b) a
beneficial interest in any contract or agreement to which HDSI is a party or by
which it may be bound or affected.

 

Section 2.21 Intellectual Property. Except as in documents filed with the
Commission, HDSI does not own, use or license any intellectual property in its
business as presently conducted.

 

Section 2.22 License Agreement. HDSI agrees to be bound by the terms of the
License Agreement attached hereto as Exhibit A.

 

 
7


--------------------------------------------------------------------------------




 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF SIRENGPS

 

SirenGPS represents, warrants and agrees that all of the statements in the
following subsections of this Article III, pertaining to SirenGPS, are true and
complete as of the date hereof.

 

Section 3.1 Organization. SirenGPS is a corporation duly organized and validly
existing under the laws of the State of Delaware and has the power and is duly
authorized under all applicable laws, regulations, ordinances, and orders of
public authorities to carry on its business in all material respects as it is
now being conducted. The execution and delivery of this Agreement does not, and
the consummation of the transactions contemplated hereby will not, violate any
provision of SirenGPS’s Articles of Organization or Operating Agreement.
SirenGPS has taken all actions required by law, its Articles of Organization or
Operating Agreement, or otherwise to authorize the execution and delivery of
this Agreement. SirenGPS has full power, authority, and legal capacity and has
taken all action required by law, its Articles of Organization or Operating
Agreement, and otherwise to consummate the transactions herein contemplated.

 

Section 3.2 Ownership. SirenGPS is at least 51% owned by Mr. Rauner with the
balance owned by other investors.

 

Section 3.3 Financial Statements. SirenGPS has kept all books and records since
inception. The balance sheets are true and accurate and present fairly as of
their respective dates the financial condition of SirenGPS. 

 

Section 3.4 Information. The information concerning SirenGPS set forth in this
Agreement is complete and accurate in all material respects and does not contain
any untrue statement of a material fact or omit to state a material fact
required to make the statements made, in light of the circumstances under which
they were made, not misleading.

 

Section 3.5 Absence of Certain Changes or Events. Since February 16, 2015, there
has not been any material adverse change in the business, operations,
properties, assets, or condition (financial or otherwise) of SirenGPS that would
affect the ability to perform under this Agreement.

 

Section 3.7 Litigation and Proceedings. There are no actions, suits,
proceedings, or investigations pending or, to the knowledge of SirenGPS after
reasonable investigation, threatened by or against SirenGPS or affecting
SirenGPS or its properties, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind that would affect SirenGPS’ ability to perform under this
Agreement. SirenGPS does not have any knowledge of any material default on its
part with respect to any judgment, order, injunction, decree, award, rule, or
regulation of any court, arbitrator, or governmental agency or instrumentality
or of any circumstances

 

Section 3.8 No Conflict With Other Instruments. The execution of this Agreement
and the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of any indenture, mortgage, deed of
trust, or other material agreement, or instrument to which SirenGPS is a party
or to which any of its assets, properties or operations are subject.

 

Section 3.9 Compliance With Laws and Regulations. To the best of its knowledge,
SirenGPS has complied with all applicable statutes and regulations of any
federal, state, or other governmental entity or agency thereof, except to the
extent that noncompliance would not materially and adversely affect the
business, operations, properties, assets, or condition of SirenGPS or except to
the extent that noncompliance would not result in the occurrence of any material
liability for SirenGPS.

 

Section 3.10 Approval of Agreement. The executive management, board and
shareholders of SirenGPS have authorized the execution and delivery of this
Agreement by SirenGPS and has approved this Agreement and the transactions
contemplated hereby.

 

Section 3.11 Valid Obligation. This Agreement and all agreements and other
documents executed by SirenGPS in connection herewith constitute the valid and
binding obligation of SirenGPS, enforceable in accordance with its or their
terms, except as may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefore may
be brought.

 

Section 3.12 Acknowledgment. SirenGPS understands and agrees that the HDSI Stock
To SirenGPS to be issued pursuant to this Agreement has not been registered
under the Securities Act or the securities laws of any state of the U.S. and
that the issuance and transfer of the HDSI Stock To SirenGPS is being effected
in reliance upon an exemption from registration afforded either under Section
4(2) of the Securities Act for transactions by an issuer not involving a public
offering or Regulation D promulgated thereunder or Regulation S for offers and
sales of securities outside the U.S.

 

 
8


--------------------------------------------------------------------------------




 

Section 3.13 Stock Legends. SirenGPS hereby agrees with HDSI as follows:

 

A. Securities Act Legend Accredited Investors. The certificates evidencing the
HDSI Stock issued to SirenGPS will bear the following legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, OR (3) IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S PROMULGATED UNDER THE SECURITIES ACT, AND BASED ON AN OPINION OF
COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY,
THAT THE PROVISIONS OF REGULATION S HAVE BEEN SATISFIED.

 

B. Other Legends. The certificates representing such HDSI Stock To SirenGPS, and
each certificate issued in transfer thereof, will also bear any other legend
required under any applicable law, including, without limitation, any U.S. state
corporate and state securities law, or contract.

 

C. Opinion. SirenGPS shall not transfer any or all of the HDSI Stock to SirenGPS
pursuant to Rule 144, under the Securities Act, Regulation S or absent an
effective registration statement under the Securities Act and applicable state
securities law covering the disposition of the HDSI Stock to SirenGPS, without
first providing HDSI with an opinion of counsel (which counsel and opinion are
reasonably satisfactory to the HDSI) to the effect that such transfer will be
made in compliance with Rule 144, under the Securities Act, Regulation S or will
be exempt from the registration and the prospectus delivery requirements of the
Securities Act and the registration or qualification requirements of any
applicable U.S. state securities laws.

 

Section 3.14 Tangible Assets. There are no tangible assets that SirenGPS owns or
leases that are relevant to performance under this Agreement.

 

Section 3.15 Ownership. SirenGPS has, and will have at the Closing, good, valid
and marketable title to all of the IP underlying the License Agreement, free and
clear of any liens. SirenGPS has not sold, transferred, assigned or conveyed any
of its right, title and interest, or granted or entered into any option to
purchase or acquire any of its right, title or interest, in and to any of the IP
underlying the License Agreement. No third party has any option or right to
acquire SirenGPS’s IP or any of the rights under the License Agreement.

 

Section 3.16 Intellectual Property. SirenGPS owns, free and clear of any
Encumbrance, or has the valid right to transfer any intellectual property used
by SirenGPS underlying the License Agreement. SirenGPS has not received any
written complaint, claim or notice alleging any such infringement, violation or
misappropriation. SirenGPS makes no representation of warranty in respect of any
other intellectual property, and HDSI confirms it has been allowed to conduct
due diligence satisfactory to HDSI, and HDSI agrees that any intellectual
property of SirenGPS is taken as-is.

 

A. SirenGPS has no agreements with any Person pursuant to which SirenGPS obtains
rights to intellectual property material to the License Agreement that is owned
by an entity other than SirenGPS.

 

B. SirenGPS has taken reasonable precautions (i) to protect its rights in the
intellectual property and (ii) to maintain the confidentiality of its trade
secrets, know-how and other confidential intellectual property, related to the
License Agreement and to SirenGPS’s knowledge, there have been no acts or
omissions by the officers, directors, employees and agents of SirenGPS, the
result of which would be to materially compromise the rights of SirenGPS to
apply for or enforce appropriate legal protection of SirenGPS’s intellectual
property.

 

Section 3.17 Litigation. SirenGPS (i) is not aware of any outstanding
injunction, judgment, order, decree, ruling, or charge nor (ii) is a party to
or, to the knowledge of members of SirenGPS, is threatened to be made a party to
any action, suit, proceeding, hearing, or investigation of, in, or before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator.

 

Section 3.18 Disclosure. The representations and warranties contained in this
Section 3 do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements and
information contained in this Section 3 not misleading.

 

 
9


--------------------------------------------------------------------------------




 

ARTICLE IV

 

CONDITIONS TO OBLIGATIONS OF SIRENGPS

 

The obligations of SirenGPS to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by SirenGPS at its
sole discretion:

 

Section 4.1 Representations and Warranties of HDSI. All representations and
warranties made by HDSI in this Agreement shall be true and correct in all
material respects on and as of the Closing Date, except insofar as the
representations and warranties relate expressly and solely to a particular date
or period, in which case, subject to the limitations applicable to the
particular date or period, they will be true and correct in all material
respects on and as of the Closing Date with respect to such date or period.

 

Section 4.2 Agreements and Covenants. HDSI shall have performed and complied in
all material respects with all agreements and covenants required by this
Agreement to be performed or complied with on or prior to the Closing Date.

 

Section 4.3 Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement shall be in full force and
effect on the Closing Date.

 

Section 4.4 No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, which declares this Agreement invalid in any respect or prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of HDSI shall be in effect; and no action or proceeding
before any court or governmental or regulatory authority, domestic or foreign,
shall have been instituted or threatened by any government or governmental or
regulatory authority, domestic or foreign, or by any other person, or entity
which seeks to prevent or delay the consummation of the transactions
contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.

 

Section 4.5 Other Closing Documents. SirenGPS shall have received such
certificates, instruments and documents in confirmation of the representations
and warranties of HDSI, HDSI’s performance of its obligations hereunder, and/or
in furtherance of the transactions contemplated by this Agreement as SirenGPS
and/or its respective counsel may reasonably request.

 

Section 4.6 Documents. HDSI and the HDSI Controlling Stockholder must have
caused the following documents to be delivered to SirenGPS:

 

A. share certificates evidencing the HDSI Stock To SirenGPS registered in the
name of SirenGPS;

 

B. a Nevada business license from the State of Nevada, dated within two weeks of
the Closing Date;

 

 
10


--------------------------------------------------------------------------------




 

E. this Agreement duly executed;

 

F. the resignation of Tassos Recachinas as sole officer of HDSI as of the
Closing Date;

 

G. the resignation of Tassos Recachinas as sole director of HDSI on the Closing
Date; and

 

H. such other documents as SirenGPS may reasonably request for the purpose of
(A) evidencing the accuracy of any of the representations and warranties of
HDSI, (B) evidencing the performance of, or compliance by HDSI with any covenant
or obligation required to be performed or complied with by HDSI, (C) evidencing
the satisfaction of any condition referred to in this Article V, or (D)
otherwise facilitating the consummation or performance of any of the
transactions contemplated by this Agreement.

 

Section 4.7 No Material Adverse Effect. There shall not have been any event,
occurrence or development that has resulted in or could result in a Material
Adverse Effect on or with respect to HDSI.

 

ARTICLE V

 

CONDITIONS TO OBLIGATIONS OF HDSI

 

The obligations of HDSI to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by HDSI in its sole
discretion:

 

Section 5.1 Representations and Warranties of SirenGPS. All representations and
warranties made by SirenGPS in this Agreement shall be true and correct on and
as of the Closing Date except insofar as the representation and warranties
relate expressly and solely to a particular date or period, in which case,
subject to the limitations applicable to the particular date or period, they
will be true and correct in all material respects on and as of the Closing Date
with respect to such date or period.

 

Section 5.2 Agreements and Covenants. SirenGPS shall have performed and complied
in all material respects with all agreements and covenants required by this
Agreement to be performed or complied with by it on or prior to the Closing
Date.

 

Section 5.3 Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement, shall have been duly
obtained and shall be in full force and effect on the Closing Date.

 

Section 5.4 No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or other governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, domestic or foreign, that declares this Agreement invalid or
unenforceable in any respect or which prevents the consummation of the
transactions contemplated hereby, or which materially and adversely affects the
assets, properties, operations, prospects, net income or financial condition of
SirenGPS shall be in effect; and no action or proceeding before any court or
government or regulatory authority, domestic or foreign, shall have been
instituted or threatened by any government or governmental or regulatory
authority, domestic or foreign, or by any other person, or entity which seeks to
prevent or delay the consummation of the transactions contemplated by this
Agreement or which challenges the validity or enforceability of this Agreement.

 

 
11


--------------------------------------------------------------------------------




 

Section 5.5 Other Closing Documents. HDSI shall have received such certificates,
instruments and documents in confirmation of the representations and warranties
of SirenGPS, and the performance of SirenGPS’s respective obligations hereunder
and/or in furtherance of the transactions contemplated by this Agreement as HDSI
or its counsel may reasonably request.

  

Section 5.6 Documents. SirenGPS must deliver to HDSI at the Closing:

 

A. documentation evidencing SirenGPS's rights to the IP. On the Closing Date,
SirenGPS shall deliver any and all documentation relating to the IP, which shall
include all papers, documents, know-how, trade secrets, and other reasonable
documents as requested by HDSI relating to the IP;

 

B. this Agreement duly executed;

 

C. SirenGPS shall have performed all necessary actions to transfer legal rights
under the E911 License Agreement to HDSI.

 

D. such other documents as HDSI may reasonably request for the purpose of (A)
evidencing the accuracy of any of the representations and warranties of the
SirenGPS, (B) evidencing the performance of, or compliance by SirenGPS with, any
covenant or obligation required to be performed or complied with by SirenGPS, as
the case may be, (C) evidencing the satisfaction of any condition referred to in
this Section 5, or (D) otherwise facilitating the consummation or performance of
any of the transactions contemplated by this Agreement.

 

Section 5.7 No Claim Regarding Stock Ownership or Consideration. There must not
have been made or threatened by any Person, any claim asserting that such Person
(a) is the holder of, or has the right to acquire or to obtain beneficial
ownership of the SirenGPS Membership Interests, or any other ownership interest
in, SirenGPS, or (b) is entitled to all or any portion of the HDSI Stock.

 

ARTICLE VI

 

POST-CLOSING AGREEMENTS

 

Section 6.1 SEC Documents. From and after the Closing Date, in the event the SEC
notifies HDSI of its intent to review any Public Report filed prior to the
Closing Date or HDSI receives any oral or written comments from the SEC with
respect to any Public Report filed prior to the Closing Date, HDSI shall
promptly notify the HDSI Controlling Stockholder and the HDSI Controlling
Stockholder shall reasonably cooperate with HDSI in responding to any such oral
or written comments.

 

ARTICLE VII

 

INDEMNIFICATION

 

Section 7.1 Survival of Provisions. The respective representations, warranties,
covenants and agreements of each of the parties to this Agreement (except
covenants and agreements which are expressly required to be performed and are
performed in full on or before the Closing Date) shall expire on the first day
of the one-year anniversary of the Closing Date (the “Survival Period”). The
right to indemnification, payment of damages or other remedy based on such
representations, warranties, covenants, and obligations will not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement, with respect to the accuracy or inaccuracy of or
compliance with, any such representation, warranty, covenant, or obligation. The
waiver of any condition based on the accuracy of any representation or warranty,
or on the performance of or compliance with any covenant or obligation, will not
affect the right to indemnification, payment of damages, or other remedy based
on such representations, warranties, covenants, and obligations.

 

 
12


--------------------------------------------------------------------------------




 

Section 7.2 Indemnification.

 

A. Indemnification Obligations in favor of the Controlling Stockholders of HDSI.
From and after the Closing Date until the expiration of the Survival Period,
SirenGPS shall reimburse and hold harmless the HDSI Controlling Stockholder
(each such person and his heirs, executors, administrators, agents, successors
and assigns is referred to herein as a “HDSI Indemnified Party”) against and in
respect of any and all damages, losses, settlement payments, in respect of
deficiencies, liabilities, costs, expenses and claims suffered, sustained,
incurred or required to be paid by any HDSI Indemnified Party, and any and all
actions, suits, claims, or legal, administrative, arbitration, governmental or
other procedures or investigation against any HDSI Indemnified Party, which
arises or results from a third-party claim brought against a HDSI Indemnified
Party to the extent based on a breach of the representations and warranties with
respect to the business, operations or assets of SirenGPS. All claims of HDSI
pursuant to this Section 7.2 shall be brought by the HDSI Controlling
Stockholder on behalf of HDSI and those Persons who were stockholders of HDSI
Company immediately prior to the Closing Date. In no event shall any such
indemnification payments exceed $100,000 in the aggregate from SirenGPS. No
claim for indemnification may be brought under this Section 8.2(a) unless all
claims for indemnification, in the aggregate, total more than $5,000.

 

B. Indemnification in favor of SirenGPS. From and after the Closing Date until
the expiration of the Survival Period, the HDSI Controlling Stockholder will,
severally and not jointly, indemnify and hold harmless SirenGPS, and its
respective members and managers, agents, attorneys and employees, and each
person, if any, who control or may “control” (within the meaning of the
Securities Act) any of the forgoing persons or entities (hereinafter referred to
individually as a “SirenGPS Indemnified Person”) from and against any and all
losses, costs, damages, liabilities and expenses arising from claims, demands,
actions, causes of action, including, without limitation, legal fees,
(collectively, “Damages”) arising out of any (i) any breach of representation or
warranty made by HDSI or the HDSI Controlling Stockholder in this Agreement, and
in any certificate delivered by HDSI or the HDSI Controlling Stockholder
pursuant to this Agreement, (ii) any breach by HDSI or the HDSI Controlling
Stockholder of any covenant, obligation or other agreement made by HDSI or the
HDSI Controlling Stockholder in this Agreement, and (iii) a third-party claim
based on any acts or omissions by HDSI or the HDSI Controlling Stockholder. In
no event shall any such indemnification payments exceed $100,000 in the
aggregate from all HDSI Controlling Stockholder. No claim for indemnification
may be brought under this Section 7.2(b) unless all claims for indemnification,
in the aggregate, total more than $5,000.

 

ARTICLE VIII

 

TERMINATION

 

Section 8.1 Termination of Agreement. Certain of the Parties may terminate this
Agreement as provided below:

 

A. HDSI and SirenGPS may terminate this Agreement by mutual written consent at
any time prior to the Closing;

 

B. HDSI may terminate this Agreement by giving written notice to SirenGPS at any
time prior to the Closing (A) in the event SirenGPS has breached any material
representation, warranty, or covenant contained in this Agreement in any
material respect, HDSI has notified SirenGPS of the breach, and the breach has
continued without cure for a period of five (5) days after the notice of breach
or (B) if the Closing shall not have occurred on or before March 20, 2015, by
reason of the failure of any condition precedent under Section 5 herein (unless
the failure results primarily from HDSI itself breaching any representation,
warranty, or covenant contained in this Agreement); and

 

C. SirenGPS may terminate this Agreement by giving written notice to HDSI at any
time prior to the Closing (A) in the event HDSI has breached any material
representation, warranty, or covenant contained in this Agreement in any
material respect, SirenGPS has notified HDSI of the breach, and the breach has
continued without cure for a period of five (5) days after the notice of breach
or (B) if the Closing shall not have occurred on or before March 20, 2015, by
reason of the failure of any condition precedent under Section 4 herein (unless
the failure results primarily from SirenGPS itself breaching any representation,
warranty, or covenant contained in this Agreement).

  

Section 8.2 Effect of Termination. If any Party terminates this Agreement
pursuant to Section 8(A) above, all rights and obligations of the Parties
hereunder shall terminate without any liability of any Party to any other Party.

 

 
13


--------------------------------------------------------------------------------




 

ARTICLE IX

 

MISCELLANEOUS PROVISIONS

 

Section 9.1 Publicity. No party shall cause the publication of any press release
or other announcement with respect to this Agreement or the transactions
contemplated hereby without the consent of the other Parties, unless a press
release or announcement is required by law. If any such announcement or other
disclosure is required by law, the disclosing party agrees to give the
non-disclosing parties prior notice and an opportunity to comment on the
proposed disclosure.

 

Section 9.2 Successors and Assigns. This Agreement shall inure to the benefit
of, and be binding upon, the parties hereto and their respective successors and
assigns; provided, however, that no party shall assign or delegate any of the
obligations created under this Agreement without the prior written consent of
the other parties.

 

Section 9.3 Fees and Expenses. Except as otherwise expressly provided in this
Agreement, all legal and other fees, costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party incurring such fees, costs or expenses.

 

Section 9.4 Notices. All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed to have been given or made if in
writing and delivered personally or sent by registered or certified mail
(postage prepaid, return receipt requested)or facsimile to the parties at the
following addresses:

 

If to SirenGPS to:

9272 Olive Boulevard

St Louis, MO 63132

Attn: Paul Rauner, Executive Director

 

If to HDSI or the HDSI Controlling Stockholder, to:

HDS International Corp.

10 Dorrance Street, #700

Providence, RI 02903

Attn: Tassos Recachinas, CEO

 

or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 9.4 are concerned unless such changed address is located in the United
States of America and notice of such change shall have been given to such other
party hereto as provided in this Section 9.4.

 

 
14


--------------------------------------------------------------------------------




 

Section 9.5 Entire Agreement. This Agreement, together with the exhibits hereto,
represents the entire agreement and understanding of the parties with reference
to the transactions set forth herein and no representations or warranties have
been made in connection with this Agreement other than those expressly set forth
herein or in the exhibits, certificates and other documents delivered in
accordance herewith. This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings and agreements
between the parties relating to the subject matter of this Agreement and all
prior drafts of this Agreement, all of which are merged into this Agreement. No
prior drafts of this Agreement and no words or phrases from any such prior
drafts shall be admissible into evidence in any action or suit involving this
Agreement.

 

Section 9.6 Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible so as to be valid and enforceable.

 

Section 9.7 Titles and Headings. The Article and Section headings contained in
this Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof.

 

Section 9.8 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement. Fax and PDF copies
shall be considered originals for all purposes.

 

Section 9.9 Convenience of Forum; Consent to Jurisdiction. The parties to this
Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with this Agreement, and consent and
subject themselves to the jurisdiction of, the courts of the State of Nevada,
and/or the United States District Court for Nevada, in respect of any matter
arising under this Agreement. Service of process, notices and demands of such
courts may be made upon any party to this Agreement by personal service at any
place where it may be found or giving notice to such party as provided in
Section 8.4.

 

Section 9.10 Enforcement of the Agreement. The parties hereto agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereto, this being in addition to any
other remedy to which they are entitled at law or in equity.

 

Section 9.11 Governing Law. This Agreement shall be governed by and interpreted
and enforced in accordance with the laws of the State of Nevada without giving
effect to the choice of law provisions thereof.

 

Section 9.12 Amendments and Waivers. Except as otherwise provided herein, no
amendment or waiver of any provision of this Agreement shall be valid unless the
same shall be in writing and signed by all of the parties hereto. No waiver by
any party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any such prior or
subsequent occurrence.

 

[REST OF PAGE DELIBERATELY LEFT BLANK]

 

 
15


--------------------------------------------------------------------------------




 

[SIGNATURE PAGE TO AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

  HDS INTERNATIONAL CORP.             /s/ Tassos Recachinas     Name: Tassos
Recachinas     Title: Chief Executive Officer           

HILLWINDS OCEAN ENERGY, LLC

HDSI CONTROLLING STOCKHOLDER

    /s/ Tassos Recachinas

Tassos Recachinas, President

   

SIRENGPS, INC.

 

  /s/ Paul Rauner Name:

Paul Rauner

Title:

Executive Director

 

 
16


--------------------------------------------------------------------------------




 

SCHEDULE I

 

SHARE DELIVERY INSTRUCTIONS

 

Newly Issued Shares from HDSI:

 

Name

Address

Tax-ID (if applicable)

Number of Shares

Class of Shares

Hillwinds Ocean Energy, LLC

501 Kinds Highway East

Suite 108

Fairfield, CT 06825

 

342,150,496

Restricted
Common Shares

SirenGPS, Inc.

9272 Olive Blvd

 St Louis, MO 63132

453726693

200,000,000

Restricted
Common Shares

Vikram P Grover (the “investment banker)

111 N 4th Ave.

St. Charles, IL 60174

###-##-####

274,300

Class B
Preferred Stock

SirenGPS, Inc.

9272 Olive Blvd

 St Louis, MO 63132

453726693

13,350,000

Class B
Preferred Stock

 

Shares to be transferred from HOEL:

 

Name

Address

Tax-ID (if applicable)

Number of Shares

Class of Shares

SirenGPS, Inc.

9272 Olive Blvd

 St Louis, MO 63132

453726693

7,500,000

Class A
Preferred Stock

 

 
17


--------------------------------------------------------------------------------




 

EXHIBIT A

 

INTELLECTUAL PROPERTY LICENSE AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
18


--------------------------------------------------------------------------------




 

EXHIBIT B

 

NB PROVINCIAL LICENSE AND SAINT JOHN CONTRACT ASSIGNMENT AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19

--------------------------------------------------------------------------------